UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6276


SILAS MOBLEY,

                      Plaintiff – Appellant,

          v.

ANNE M. TOMPKINS; ROBERT CONRAD,         JR.;   RICHARD    CULLER;
DAVID A. KEESLER; JAMES BRYANT,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Malcolm J. Howard,
Senior District Judge. (3:11-cv-00212-MJH)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Silas Junior Mobley, Appellant Pro Se.    Paul Bradford Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Silas        Mobley     appeals          the     district      court’s        order

dismissing under 28 U.S.C. § 1915A(b)(1) (2006) his civil action

challenging          his    federal     convictions            and    seeking    damages       and

injunctive relief.                 The district court properly dismissed the

action because Mobley has not shown that his convictions have

been overturned or called into question.                             See Heck v. Humphrey,

512 U.S. 477, 486-87 (1994) (holding that a 42 U.S.C. § 1983

(2006) suit for monetary damages is barred if prevailing in the

action    would       necessarily       require          the    plaintiff       to    prove   the

unlawfulness of his conviction); Harvey v. Horan, 278 F.3d 370,

375    (4th    Cir.        2002)    (applying          Heck    to    claims   for    injunctive

relief),       abrogated       on     other    grounds          by    Skinner    v.    Switzer,

131 S. Ct. 1289, 1298-1300 (2011); Clemente v. Allen, 120 F.3d

703,     705    (7th        Cir.     1997)    (per        curiam)       (stating      that     the

rationale in Heck applies to actions under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)).

               However,        we    modify     the       district       court’s      order     to

reflect       that    the     dismissal       is       without       prejudice   to    Mobley’s

ability to re-file his claims if his federal convictions are

overturned or called into question by the appropriate court and

affirm the order as modified.                          We dispense with oral argument

because the facts and legal contentions are adequately presented



                                                   2
in the materials before the court and argument would not aid the

decisional process.



                                            AFFIRMED AS MODIFIED




                               3